Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-27 are drawn to a nonvolatile memory device comprising a plurality of memory cell strings, each of the plurality of memory cell strings including a semiconductor layer, a plurality of gates and a plurality of insulators, a gate insulating layer, and a resistance change layer, the semiconductor layer including a first semiconductor material and extending in a first direction, the semiconductor layer including a first surface and second surface opposite the first surface, the plurality of gates and the plurality of insulators each extending in a second direction perpendicular to the first direction, the plurality of gates and the plurality of insulators being alternately arranged in the first direction, the gate insulating layer extending in the first direction between the plurality of gates and the first surface of the semiconductor layer and between the plurality of insulators and the first surface of the semiconductor layer, the resistance change layer extending in the first direction on the second surface of the semiconductor layer, the resistance change layer including a metal-semiconductor oxide including a second semiconductor material and a transition metal oxide, and the metal-semiconductor oxide having a charge trap site in a band gap of an oxide of the second semiconductor material, classified in H01L 27/2481.
Group II: Claims 28-32 are drawn to a nonvolatile memory device comprising a substrate; a plurality of bit lines over the substrate, the plurality of bit lines extending in a first direction and being spaced apart from each other in a second direction crossing the first direction; a plurality of gates and a plurality of insulators alternatively stacked on the substrate in a third direction vertical to a top surface of the substrate; and a plurality of pillars spaced apart from each other on the substrate, each corresponding pillar among the plurality of pillars being electrically connected to a corresponding bit line among the plurality of bit lines, each of the plurality of pillars extending in the third direction through a corresponding hole defined in the plurality of gate and the plurality of insulators alternately stacked, each of the plurality of pillars including a resistance change layer extending in the third direction, a semiconductor layer surrounding the resistance change layer, and a gate insulating layer surrounding the semiconductor layer, and the resistance change layer including a metal-semiconductor oxide having a resistance varying according to a voltage applied thereto, and the resistance change layer including a charge trap site, classified in G11C 11/5685.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of claim group II has separate utility such as a memory structure including a plurality of pillars corresponding to plurality of bit lines extending in third direction through corresponding holes, which are not recited or seen in subcombination of claim group I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Two separate search strategies in two different classification areas of these two claim groups are required, which would create extra time/efforts and examination burden for the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIET Q NGUYEN/Primary Examiner, Art Unit 2827